UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-5628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2010 Item 1: Schedule of Investments Vanguard Asset Allocation Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Common Stocks (57.1%) 1 Consumer Discretionary (5.8%) McDonald's Corp. 585,974 38,598 Walt Disney Co. 1,060,498 33,406 Comcast Corp. Class A 1,540,001 26,750 Home Depot Inc. 916,988 25,740 * Amazon.com Inc. 185,475 20,265 Target Corp. 402,548 19,793 * Ford Motor Co. 1,840,345 18,551 Time Warner Inc. 621,244 17,960 * DIRECTV Class A 497,132 16,863 Lowe's Cos. Inc. 782,040 15,969 News Corp. Class A 1,224,276 14,642 NIKE Inc. Class B 210,752 14,236 Viacom Inc. Class B 333,621 10,466 Time Warner Cable Inc. 193,126 10,058 Yum! Brands Inc. 255,697 9,982 Starbucks Corp. 401,251 9,750 Johnson Controls Inc. 358,904 9,644 TJX Cos. Inc. 224,544 9,420 * Kohl's Corp. 167,641 7,963 Staples Inc. 391,096 7,450 Carnival Corp. 239,888 7,254 Best Buy Co. Inc. 185,910 6,295 Coach Inc. 168,816 6,170 Omnicom Group Inc. 165,422 5,674 * Discovery Communications Inc. Class A 153,959 5,498 * Bed Bath & Beyond Inc. 144,456 5,356 Gap Inc. 250,010 4,865 McGraw-Hill Cos. Inc. 171,205 4,818 CBS Corp. Class B 372,338 4,814 * priceline.com Inc. 25,136 4,437 Stanley Black & Decker Inc. 83,661 4,226 Mattel Inc. 199,091 4,213 Starwood Hotels & Resorts Worldwide Inc. 100,287 4,155 Marriott International Inc. Class A 136,719 4,093 Macy's Inc. 223,396 3,999 * O'Reilly Automotive Inc. 77,431 3,683 Whirlpool Corp. 41,806 3,671 Genuine Parts Co. 89,709 3,539 VF Corp. 49,330 3,511 Ross Stores Inc. 64,512 3,438 Fortune Brands Inc. 85,331 3,343 * AutoZone Inc. 16,506 3,189 Ltd Brands Inc. 141,884 3,131 Darden Restaurants Inc. 78,279 3,041 * Apollo Group Inc. Class A 70,304 2,986 Nordstrom Inc. 90,994 2,929 H&R Block Inc. 184,506 2,895 JC Penney Co. Inc. 132,302 2,842 Family Dollar Stores Inc. 75,324 2,839 Harley-Davidson Inc. 125,397 2,788 Wynn Resorts Ltd. 35,568 2,713 Hasbro Inc. 65,999 2,713 International Game Technology 164,724 2,586 Tiffany & Co. 66,209 2,510 * Urban Outfitters Inc. 67,657 2,327 Polo Ralph Lauren Corp. Class A 31,344 2,287 Newell Rubbermaid Inc. 149,609 2,190 Expedia Inc. 111,149 2,087 Wyndham Worldwide Corp. 98,643 1,987 Scripps Networks Interactive Inc. Class A 48,801 1,969 * Interpublic Group of Cos. Inc. 270,911 1,932 * CarMax Inc. 96,562 1,922 DeVry Inc. 35,276 1,852 *,^ Sears Holdings Corp. 26,801 1,733 Gannett Co. Inc. 126,539 1,703 Leggett & Platt Inc. 84,054 1,686 * GameStop Corp. Class A 87,468 1,643 Abercrombie & Fitch Co. 47,891 1,470 * Big Lots Inc. 45,715 1,467 DR Horton Inc. 148,268 1,457 * Pulte Group Inc. 172,178 1,426 RadioShack Corp. 71,479 1,395 Washington Post Co. Class B 3,183 1,307 * Goodyear Tire & Rubber Co. 123,465 1,227 Lennar Corp. Class A 80,933 1,126 * Harman International Industries Inc. 34,287 1,025 *,^ AutoNation Inc. 51,617 1,006 Meredith Corp. 24,791 772 * Eastman Kodak Co. 156,319 678 * Office Depot Inc. 155,150 627 * New York Times Co. Class A 64,734 560 Consumer Staples (6.6%) Procter & Gamble Co. 1,562,091 93,694 Coca-Cola Co. 1,251,987 62,750 Wal-Mart Stores Inc. 1,131,067 54,370 PepsiCo Inc. 878,138 53,523 Philip Morris International Inc. 1,008,917 46,249 Kraft Foods Inc. 943,076 26,406 Altria Group Inc. 1,123,837 22,522 CVS Caremark Corp. 743,460 21,798 Colgate-Palmolive Co. 266,178 20,964 Walgreen Co. 535,933 14,309 Kimberly-Clark Corp. 224,665 13,621 Costco Wholesale Corp. 236,250 12,954 General Mills Inc. 357,516 12,699 Sysco Corp. 323,800 9,251 Archer-Daniels-Midland Co. 352,355 9,098 HJ Heinz Co. 173,407 7,495 Kellogg Co. 140,618 7,073 Kroger Co. 356,596 7,021 Avon Products Inc. 233,851 6,197 Lorillard Inc. 85,611 6,162 ConAgra Foods Inc. 241,029 5,621 Mead Johnson Nutrition Co. 108,884 5,457 Sara Lee Corp. 368,414 5,195 Dr Pepper Snapple Group Inc. 133,765 5,001 Clorox Co. 77,120 4,794 Reynolds American Inc. 91,785 4,784 Coca-Cola Enterprises Inc. 174,709 4,518 Hershey Co. 90,092 4,318 Safeway Inc. 207,919 4,088 JM Smucker Co. 66,275 3,991 Campbell Soup Co. 105,683 3,787 Estee Lauder Cos. Inc. Class A 63,062 3,514 Molson Coors Brewing Co. Class B 82,856 3,510 * Whole Foods Market Inc. 90,207 3,249 Brown-Forman Corp. Class B 56,416 3,229 McCormick & Co. Inc. 70,406 2,673 Tyson Foods Inc. Class A 162,246 2,659 * Constellation Brands Inc. Class A 113,133 1,767 Hormel Foods Corp. 38,629 1,564 SUPERVALU Inc. 109,162 1,183 * Dean Foods Co. 100,096 1,008 Energy (6.1%) Exxon Mobil Corp. 2,777,167 158,493 Chevron Corp. 1,090,322 73,989 ConocoPhillips 805,682 39,551 Schlumberger Ltd. 647,930 35,856 Occidental Petroleum Corp. 440,677 33,998 Apache Corp. 182,209 15,340 Devon Energy Corp. 240,600 14,657 EOG Resources Inc. 138,386 13,613 Marathon Oil Corp. 388,997 12,094 Halliburton Co. 488,455 11,991 Anadarko Petroleum Corp. 266,363 9,613 Baker Hughes Inc. 230,088 9,565 Hess Corp. 159,554 8,032 National Oilwell Varco Inc. 229,503 7,590 Chesapeake Energy Corp. 349,591 7,324 * Southwestern Energy Co. 188,714 7,292 Spectra Energy Corp. 355,438 7,134 Noble Energy Inc. 96,108 5,798 Williams Cos. Inc. 316,599 5,787 Peabody Energy Corp. 145,999 5,713 Valero Energy Corp. 303,426 5,456 Murphy Oil Corp. 102,617 5,085 Smith International Inc. 132,136 4,975 * Cameron International Corp. 129,496 4,211 El Paso Corp. 375,251 4,169 Consol Energy Inc. 119,154 4,023 Pioneer Natural Resources Co. 61,077 3,631 * FMC Technologies Inc. 65,842 3,467 Range Resources Corp. 84,784 3,404 * Denbury Resources Inc. 214,828 3,145 * Nabors Industries Ltd. 151,361 2,667 ^ Diamond Offshore Drilling Inc. 37,411 2,327 Sunoco Inc. 65,864 2,290 Helmerich & Payne Inc. 57,382 2,096 Cabot Oil & Gas Corp. 55,305 1,732 Massey Energy Co. 52,314 1,431 * Rowan Cos. Inc. 63,232 1,387 Tesoro Corp. 74,877 874 Financials (9.3%) JPMorgan Chase & Co. 2,158,094 79,008 Bank of America Corp. 5,442,307 78,206 Wells Fargo & Co. 2,825,865 72,342 * Berkshire Hathaway Inc. Class B 897,656 71,534 * Citigroup Inc. 12,248,843 46,056 Goldman Sachs Group Inc. 280,626 36,838 American Express Co. 649,678 25,792 US Bancorp 1,037,465 23,187 Morgan Stanley 754,738 17,517 MetLife Inc. 443,503 16,747 Bank of New York Mellon Corp. 652,676 16,115 PNC Financial Services Group Inc. 283,843 16,037 Prudential Financial Inc. 254,513 13,657 Travelers Cos. Inc. 271,733 13,383 Simon Property Group Inc. 156,479 12,636 Aflac Inc. 256,765 10,956 CME Group Inc. 35,633 10,032 BB&T Corp. 374,149 9,844 Capital One Financial Corp. 242,791 9,785 State Street Corp. 267,389 9,043 Chubb Corp. 179,682 8,986 Allstate Corp. 294,171 8,452 Charles Schwab Corp. 523,419 7,422 Franklin Resources Inc. 82,045 7,071 Progressive Corp. 370,555 6,937 Marsh & McLennan Cos. Inc. 290,344 6,547 Public Storage 72,943 6,412 Loews Corp. 190,882 6,358 Equity Residential 151,198 6,296 T Rowe Price Group Inc. 141,033 6,260 SunTrust Banks Inc. 268,666 6,260 Vornado Realty Trust 85,531 6,240 Northern Trust Corp. 132,202 6,174 AON Corp. 144,801 5,375 Boston Properties Inc. 74,437 5,310 Fifth Third Bancorp 427,225 5,251 Hartford Financial Services Group Inc. 236,618 5,236 Ameriprise Financial Inc. 141,625 5,117 HCP Inc. 154,809 4,993 Host Hotels & Resorts Inc. 349,954 4,717 * IntercontinentalExchange Inc. 39,420 4,456 Regions Financial Corp. 636,229 4,186 Discover Financial Services 298,432 4,172 Invesco Ltd. 247,745 4,170 AvalonBay Communities Inc. 44,516 4,156 Principal Financial Group Inc. 176,526 4,138 Ventas Inc. 86,395 4,056 Unum Group 186,615 4,050 Lincoln National Corp. 163,131 3,962 NYSE Euronext 141,165 3,900 KeyCorp 480,993 3,699 M&T Bank Corp. 42,761 3,633 * Genworth Financial Inc. Class A 268,487 3,509 Comerica Inc. 92,737 3,416 Hudson City Bancorp Inc. 253,855 3,107 Plum Creek Timber Co. Inc. 89,681 3,097 XL Capital Ltd. Class A 183,517 2,938 Kimco Realty Corp. 210,545 2,830 Health Care REIT Inc. 65,102 2,742 * SLM Corp. 262,701 2,729 People's United Financial Inc. 194,985 2,632 * American International Group Inc. 75,497 2,600 Legg Mason Inc. 90,170 2,527 ProLogis 248,544 2,518 Torchmark Corp. 48,433 2,398 Cincinnati Financial Corp. 90,432 2,340 Assurant Inc. 61,420 2,131 Moody's Corp. 106,035 2,112 Huntington Bancshares Inc. 370,547 2,053 Marshall & Ilsley Corp. 271,728 1,951 * CB Richard Ellis Group Inc. Class A 139,339 1,896 * Leucadia National Corp. 97,011 1,893 Zions Bancorporation 82,192 1,773 * First Horizon National Corp. 133,373 1,527 * NASDAQ OMX Group Inc. 75,596 1,344 Apartment Investment & Management Co. 61,692 1,195 * E*Trade Financial Corp. 99,173 1,172 Federated Investors Inc. Class B 47,982 994 Janus Capital Group Inc. 82,528 733 Health Care (6.9%) Johnson & Johnson 1,496,155 88,363 Pfizer Inc. 4,385,461 62,537 Merck & Co. Inc. 1,690,523 59,118 Abbott Laboratories 840,084 39,299 * Amgen Inc. 522,821 27,500 Bristol-Myers Squibb Co. 927,531 23,133 Medtronic Inc. 600,489 21,780 Eli Lilly & Co. 548,100 18,361 UnitedHealth Group Inc. 621,816 17,660 * Gilead Sciences Inc. 483,621 16,578 * Express Scripts Inc. 297,850 14,005 * Medco Health Solutions Inc. 250,397 13,792 Baxter International Inc. 326,763 13,280 * Celgene Corp. 249,319 12,670 * WellPoint Inc. 234,575 11,478 * Thermo Fisher Scientific Inc. 223,968 10,986 Allergan Inc. 168,867 9,838 McKesson Corp. 145,886 9,798 Becton Dickinson and Co. 128,125 8,664 Stryker Corp. 152,379 7,628 * Genzyme Corp. 143,694 7,295 * Biogen Idec Inc. 145,271 6,893 * Intuitive Surgical Inc. 20,996 6,627 Cardinal Health Inc. 196,820 6,615 * St. Jude Medical Inc. 174,621 6,302 Aetna Inc. 232,372 6,130 * Zimmer Holdings Inc. 112,680 6,090 * Hospira Inc. 89,333 5,132 AmerisourceBergen Corp. Class A 158,499 5,032 * Boston Scientific Corp. 826,551 4,794 CIGNA Corp. 148,178 4,602 * Forest Laboratories Inc. 164,296 4,507 * Life Technologies Corp. 95,220 4,499 * Laboratory Corp. of America Holdings 58,386 4,399 * Humana Inc. 93,841 4,286 Quest Diagnostics Inc. 85,390 4,250 CR Bard Inc. 53,123 4,119 * Varian Medical Systems Inc. 70,245 3,672 * DaVita Inc. 56,278 3,514 * Waters Corp. 52,144 3,374 * Millipore Corp. 28,880 3,080 * Mylan Inc. 171,354 2,920 * Cerner Corp. 36,841 2,796 DENTSPLY International Inc. 83,736 2,505 * Watson Pharmaceuticals Inc. 58,382 2,369 * Cephalon Inc. 41,167 2,336 * CareFusion Corp. 100,770 2,287 * Coventry Health Care Inc. 86,662 1,532 PerkinElmer Inc. 71,585 1,480 Patterson Cos. Inc. 51,573 1,471 * King Pharmaceuticals Inc. 135,881 1,031 * Tenet Healthcare Corp. 237,336 1,030 Industrials (5.9%) General Electric Co. 5,787,137 83,450 United Technologies Corp. 508,975 33,037 United Parcel Service Inc. Class B 538,866 30,656 3M Co. 385,113 30,420 Boeing Co. 410,554 25,762 Caterpillar Inc. 337,571 20,278 Union Pacific Corp. 273,426 19,006 Emerson Electric Co. 407,729 17,814 Honeywell International Inc. 413,989 16,158 Lockheed Martin Corp. 170,970 12,737 Deere & Co. 228,715 12,735 General Dynamics Corp. 208,764 12,225 FedEx Corp. 171,029 11,991 Norfolk Southern Corp. 201,576 10,694 CSX Corp. 214,046 10,623 Danaher Corp. 284,188 10,549 Raytheon Co. 204,231 9,883 Northrop Grumman Corp. 164,158 8,937 Illinois Tool Works Inc. 211,209 8,719 Waste Management Inc. 260,938 8,165 Precision Castparts Corp. 76,806 7,905 PACCAR Inc. 196,429 7,832 Cummins Inc. 111,266 7,247 Eaton Corp. 89,167 5,835 Republic Services Inc. Class A 173,464 5,157 CH Robinson Worldwide Inc. 92,310 5,138 Parker Hannifin Corp. 87,345 4,844 Rockwell Collins Inc. 86,480 4,595 Southwest Airlines Co. 411,511 4,572 ITT Corp. 100,353 4,508 L-3 Communications Holdings Inc. 63,539 4,501 Goodrich Corp. 66,639 4,415 Dover Corp. 103,987 4,346 Fluor Corp. 95,923 4,077 Expeditors International of Washington Inc. 117,713 4,062 Rockwell Automation Inc. 78,735 3,865 Fastenal Co. 72,320 3,630 WW Grainger Inc. 34,633 3,444 * Stericycle Inc. 48,176 3,159 Roper Industries Inc. 49,893 2,792 Flowserve Corp. 29,916 2,537 Pitney Bowes Inc. 113,612 2,495 Textron Inc. 145,542 2,470 * Jacobs Engineering Group Inc. 65,179 2,375 Iron Mountain Inc. 102,897 2,311 * Quanta Services Inc. 110,429 2,280 Pall Corp. 65,017 2,235 Equifax Inc. 73,703 2,068 Masco Corp. 191,698 2,063 Robert Half International Inc. 83,335 1,962 Dun & Bradstreet Corp. 28,672 1,924 RR Donnelley & Sons Co. 113,225 1,853 Cintas Corp. 73,358 1,758 Avery Dennison Corp. 54,653 1,756 Snap-On Inc. 33,284 1,362 Ryder System Inc. 31,930 1,284 Information Technology (10.7%) * Apple Inc. 493,813 124,209 Microsoft Corp. 4,137,116 95,195 International Business Machines Corp. 695,534 85,885 * Cisco Systems Inc. 3,097,171 66,001 Intel Corp. 3,016,806 58,677 * Google Inc. Class A 131,030 58,302 Hewlett-Packard Co. 1,270,919 55,005 Oracle Corp. 2,124,074 45,583 QUALCOMM Inc. 894,874 29,388 * EMC Corp. 1,113,661 20,380 Visa Inc. Class A 244,308 17,285 Texas Instruments Inc. 669,220 15,579 Corning Inc. 842,823 13,612 * eBay Inc. 608,495 11,933 * Dell Inc. 931,968 11,240 Automatic Data Processing Inc. 276,191 11,120 Mastercard Inc. Class A 52,209 10,417 * Yahoo! Inc. 642,646 8,888 Applied Materials Inc. 731,827 8,797 * Motorola Inc. 1,260,297 8,217 * Cognizant Technology Solutions Corp. Class A 161,343 8,077 Broadcom Corp. Class A 236,043 7,782 * Adobe Systems Inc. 288,002 7,612 * NetApp Inc. 186,111 6,944 * Juniper Networks Inc. 287,042 6,550 * Intuit Inc. 174,316 6,061 * Symantec Corp. 430,640 5,977 Xerox Corp. 727,626 5,850 Western Union Co. 377,025 5,621 * Agilent Technologies Inc. 191,743 5,451 * Salesforce.com Inc. 60,223 5,168 * SanDisk Corp. 122,437 5,151 Fidelity National Information Services Inc. 172,151 4,617 Paychex Inc. 176,493 4,584 Analog Devices Inc. 158,050 4,403 * Citrix Systems Inc. 100,691 4,252 Altera Corp. 162,257 4,026 * Micron Technology Inc. 473,052 4,016 CA Inc. 218,109 4,013 * Fiserv Inc. 84,705 3,868 Computer Sciences Corp. 84,887 3,841 * Akamai Technologies Inc. 94,530 3,835 Xilinx Inc. 147,869 3,735 Amphenol Corp. Class A 94,454 3,710 * Western Digital Corp. 122,545 3,696 * BMC Software Inc. 99,132 3,433 Linear Technology Corp. 122,798 3,415 * Autodesk Inc. 125,769 3,064 *,^ First Solar Inc. 26,789 3,049 * NVIDIA Corp. 297,770 3,040 Harris Corp. 72,540 3,021 * Red Hat Inc. 100,666 2,913 * Teradata Corp. 94,437 2,878 Microchip Technology Inc. 99,457 2,759 * VeriSign Inc. 103,125 2,738 * McAfee Inc. 86,617 2,661 * Electronic Arts Inc. 179,342 2,583 KLA-Tencor Corp. 91,579 2,553 * SAIC Inc. 152,287 2,549 * FLIR Systems Inc. 84,465 2,457 * Advanced Micro Devices Inc. 314,666 2,303 National Semiconductor Corp. 129,620 1,745 * LSI Corp. 355,150 1,634 Tellabs Inc. 236,476 1,511 * Lexmark International Inc. Class A 44,635 1,474 Molex Inc. 76,326 1,392 * Novellus Systems Inc. 54,027 1,370 Total System Services Inc. 99,692 1,356 Jabil Circuit Inc. 100,769 1,340 * MEMC Electronic Materials Inc. 126,239 1,247 * QLogic Corp. 71,156 1,183 * Teradyne Inc. 106,526 1,039 * Novell Inc. 181,769 1,032 * Compuware Corp. 128,257 1,024 * JDS Uniphase Corp. 103,053 1,014 * Monster Worldwide Inc. 67,579 787 Materials (2.0%) EI du Pont de Nemours & Co. 489,589 16,935 Newmont Mining Corp. 265,062 16,365 Freeport-McMoRan Copper & Gold Inc. 254,647 15,057 Dow Chemical Co. 619,793 14,702 Monsanto Co. 295,618 13,664 Praxair Inc. 166,040 12,617 Air Products & Chemicals Inc. 115,205 7,466 Nucor Corp. 172,397 6,599 Ecolab Inc. 128,323 5,763 PPG Industries Inc. 92,611 5,595 Alcoa Inc. 544,462 5,477 International Paper Co. 232,723 5,267 Weyerhaeuser Co. 116,546 4,102 Sherwin-Williams Co. 52,449 3,629 Cliffs Natural Resources Inc. 71,532 3,373 Sigma-Aldrich Corp. 67,057 3,342 Vulcan Materials Co. 67,474 2,957 United States Steel Corp. 76,705 2,957 Airgas Inc. 43,973 2,735 Ball Corp. 49,708 2,626 * Owens-Illinois Inc. 95,099 2,515 Allegheny Technologies Inc. 55,014 2,431 CF Industries Holdings Inc. 37,589 2,385 FMC Corp. 39,558 2,272 Eastman Chemical Co. 40,082 2,139 MeadWestvaco Corp. 94,383 2,095 * Pactiv Corp. 72,229 2,012 International Flavors & Fragrances Inc. 44,728 1,897 Sealed Air Corp. 83,701 1,651 Bemis Co. Inc. 59,043 1,594 * Titanium Metals Corp. 49,032 863 AK Steel Holding Corp. 58,704 700 Telecommunication Services (1.7%) AT&T Inc. 3,207,029 77,578 Verizon Communications Inc. 1,532,279 42,935 * American Tower Corp. Class A 216,153 9,619 * Sprint Nextel Corp. 1,634,248 6,929 CenturyLink Inc. 162,155 5,401 Qwest Communications International Inc. 806,921 4,236 Windstream Corp. 251,965 2,661 ^ Frontier Communications Corp. 173,520 1,234 * MetroPCS Communications Inc. 144,306 1,182 Utilities (2.1%) Southern Co. 444,384 14,789 Exelon Corp. 357,184 13,562 Dominion Resources Inc. 325,518 12,611 Duke Energy Corp. 712,289 11,397 NextEra Energy Inc. 226,156 11,027 Public Service Enterprise Group Inc. 279,556 8,758 American Electric Power Co. Inc. 261,228 8,438 PG&E Corp. 203,208 8,352 Entergy Corp. 103,824 7,436 Consolidated Edison Inc. 152,487 6,572 Sempra Energy 134,823 6,308 PPL Corp. 243,355 6,072 Progress Energy Inc. 150,402 5,899 FirstEnergy Corp. 166,935 5,881 Edison International 176,192 5,589 Xcel Energy Inc. 251,049 5,174 Questar Corp. 95,264 4,333 DTE Energy Co. 90,877 4,145 Constellation Energy Group Inc. 111,835 3,607 * AES Corp. 374,266 3,458 Wisconsin Energy Corp. 65,852 3,341 Ameren Corp. 130,158 3,094 * NRG Energy Inc. 140,442 2,979 CenterPoint Energy Inc. 217,533 2,863 EQT Corp. 74,299 2,685 Northeast Utilities 96,423 2,457 Oneok Inc. 55,230 2,389 SCANA Corp. 61,189 2,188 NiSource Inc. 149,874 2,173 Pinnacle West Capital Corp. 55,894 2,032 Pepco Holdings Inc. 125,256 1,964 Allegheny Energy Inc. 91,721 1,897 Integrys Energy Group Inc. 41,564 1,818 CMS Energy Corp. 121,571 1,781 TECO Energy Inc. 115,046 1,734 Nicor Inc. 20,862 845 Total Common Stocks (Cost $3,611,210) Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (20.0%) 1 U.S. Government Securities (20.0%) United States Treasury Note/Bond 8.750% 8/15/20 28,890 43,353 United States Treasury Note/Bond 7.875% 2/15/21 19,205 27,514 United States Treasury Note/Bond 8.125% 8/15/21 23,500 34,405 United States Treasury Note/Bond 8.000% 11/15/21 66,515 96,821 United States Treasury Note/Bond 7.250% 8/15/22 28,629 39,924 United States Treasury Note/Bond 7.625% 11/15/22 18,300 26,295 United States Treasury Note/Bond 7.125% 2/15/23 22,978 31,839 United States Treasury Note/Bond 6.250% 8/15/23 57,165 74,162 United States Treasury Note/Bond 7.500% 11/15/24 28,500 41,379 United States Treasury Note/Bond 7.625% 2/15/25 16,827 24,738 United States Treasury Note/Bond 6.875% 8/15/25 27,380 38,020 United States Treasury Note/Bond 6.000% 2/15/26 31,982 41,237 United States Treasury Note/Bond 6.750% 8/15/26 18,000 25,006 United States Treasury Note/Bond 6.500% 11/15/26 15,805 21,487 United States Treasury Note/Bond 6.625% 2/15/27 13,826 19,048 United States Treasury Note/Bond 6.375% 8/15/27 19,700 26,561 United States Treasury Note/Bond 6.125% 11/15/27 50,471 66,496 United States Treasury Note/Bond 5.500% 8/15/28 16,119 19,950 United States Treasury Note/Bond 5.250% 11/15/28 15,553 18,744 United States Treasury Note/Bond 5.250% 2/15/29 15,790 19,027 United States Treasury Note/Bond 6.125% 8/15/29 26,067 34,669 United States Treasury Note/Bond 6.250% 5/15/30 43,823 59,360 United States Treasury Note/Bond 5.375% 2/15/31 40,029 49,323 United States Treasury Note/Bond 4.500% 2/15/36 69,614 77,065 United States Treasury Note/Bond 4.750% 2/15/37 42,434 48,819 United States Treasury Note/Bond 5.000% 5/15/37 38,704 46,227 United States Treasury Note/Bond 4.375% 2/15/38 44,036 47,717 United States Treasury Note/Bond 4.500% 5/15/38 57,951 64,054 United States Treasury Note/Bond 3.500% 2/15/39 68,680 63,937 United States Treasury Note/Bond 4.250% 5/15/39 88,000 93,266 United States Treasury Note/Bond 4.500% 8/15/39 109,100 120,453 United States Treasury Note/Bond 4.375% 11/15/39 115,600 125,083 United States Treasury Note/Bond 4.625% 2/15/40 114,700 129,253 United States Treasury Note/Bond 4.375% 5/15/40 68,100 73,824 Total U.S. Government and Agency Obligations (Cost $1,640,838) Market Value Coupon Shares ($000) Temporary Cash Investments (22.8%) 1 Money Market Fund (19.1%) 2,3 Vanguard Market Liquidity Fund 0.286% 1,691,828,160 1,691,828 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (1.9%) 4 United States Treasury Bill 0.112% 9/9/10 169,425 169,374 Commercial Paper (1.8%) Bank of America Corp. 0.521% 9/23/10 2,000 1,999 Commerzbank U.S. Finance Inc. 0.290% 7/1/10 20,000 20,000 Intesa Funding LLC 0.400% 7/1/10 35,000 35,000 Lloyds TSB Bank PLC 0.276% 7/26/10 20,000 19,996 Natixis US Finance Co 0.450% 7/19/10 30,700 30,693 Royal Bank of Scotland Group 0.450% 8/23/10 40,000 39,976 UBS Finance 0.385% 8/3/10 16,000 15,994 Total Temporary Cash Investments (Cost $2,024,871) Total Investments (99.9%) (Cost $7,276,919) Other Assets and Liabilities-Net (0.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $7,616,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock, U.S. government obligations, and temporary cash investment positions represent 77.9%, 22.6%, and -0.6%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $7,841,000 of collateral received for securities on loan. 4 Securities with a value of $169,374,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Asset Allocation Fund Lev el 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of June 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 5,059,566   U.S. Government and Agency Obligations  1,769,056  Temporary Cash Investments 1,691,828 333,032  Futures ContractsAssets 1 671   Futures ContractsLiabilities 1 (15,526)   Total 6,736,539 2,102,088  1 Represents variation margin on the last day of the reporting period. C . Futures Contracts: The fund may use S&P 500 Index and U.S. Treasury futures contracts, with the objectives of maintaining full exposure to the stock and bond markets, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying securities while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of securities held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At June 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P 500 Index September 2010 4,113 1,055,601 (53,393) 30-Year U.S. Treasury Bond September 2010 1,847 235,493 6,690 E-mini S&P 500 Index September 2010 15,339 787,351 (35,121) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At June 30, 2010, the cost of investment securities for tax purposes was $7,276,919,000. Net unrealized appreciation of investment securities for tax purposes was $1,576,563,000, consisting of Asset Allocation Fund unrealized gains of $2,065,726,000 on securities that had risen in value since their purchase and $489,163,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard U.S. Value Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Common Stocks (96.6%) 1 Consumer Discretionary (10.6%) * Ford Motor Co. 590,900 5,956 Viacom Inc. Class B 156,053 4,895 Walt Disney Co. 84,600 2,665 Comcast Corp. Class A 143,189 2,487 Ltd Brands Inc. 111,110 2,452 Gannett Co. Inc. 142,400 1,917 Time Warner Inc. 61,466 1,777 DISH Network Corp. Class A 96,330 1,748 Home Depot Inc. 61,400 1,724 RadioShack Corp. 81,450 1,589 Newell Rubbermaid Inc. 102,200 1,496 * Big Lots Inc. 43,300 1,389 * Rent-A-Center Inc. 56,000 1,135 Time Warner Cable Inc. 21,700 1,130 Johnson Controls Inc. 36,540 982 News Corp. Class A 78,100 934 Gap Inc. 45,450 884 * TRW Automotive Holdings Corp. 30,968 854 * DIRECTV Class A 21,700 736 Jones Apparel Group Inc. 43,400 688 Comcast Corp. 41,300 679 Lowe's Cos. Inc. 30,400 621 Expedia Inc. 32,300 607 Bob Evans Farms Inc. 24,145 594 Regis Corp. 29,714 463 Scholastic Corp. 18,600 449 * Valassis Communications Inc. 13,400 425 Cracker Barrel Old Country Store Inc. 8,800 410 DR Horton Inc. 39,200 385 * Cabela's Inc. 26,700 378 Barnes & Noble Inc. 27,700 357 * Jo-Ann Stores Inc. 9,300 349 American Greetings Corp. Class A 18,480 347 * Genesco Inc. 13,100 345 * Interpublic Group of Cos. Inc. 46,100 329 * Ruby Tuesday Inc. 38,370 326 Macy's Inc. 17,900 320 * Beazer Homes USA Inc. 83,200 302 * Eastman Kodak Co. 56,077 243 Harte-Hanks Inc. 22,100 231 Wyndham Worldwide Corp. 11,300 228 * La-Z-Boy Inc. 28,775 214 * GameStop Corp. Class A 10,900 205 * Domino's Pizza Inc. 17,200 194 Cablevision Systems Corp. Class A 7,400 178 * Core-Mark Holding Co. Inc. 6,300 173 * Helen of Troy Ltd. 7,500 165 * Red Robin Gourmet Burgers Inc. 7,700 132 * Talbots Inc. 12,400 128 * Perry Ellis International Inc. 5,800 117 * Sonic Automotive Inc. Class A 12,800 110 * G-III Apparel Group Ltd. 4,730 108 * Quiksilver Inc. 27,100 100 Blyth Inc. 2,900 99 * Hawk Corp. Class A 2,900 74 * Career Education Corp. 2,800 64 Phillips-Van Heusen Corp. 1,379 64 * Conn's Inc. 4,913 29 Frisch's Restaurants Inc. 1,300 26 Books-A-Million Inc. 4,200 25 * Leapfrog Enterprises Inc. 4,720 19 * Brookfield Homes Corp. 1,700 11 * Hovnanian Enterprises Inc. Class A 3,100 11 * Bluegreen Corp. 2,400 7 Stewart Enterprises Inc. Class A 1,133 6 * Town Sports International Holdings Inc. 2,180 5 Consumer Staples (7.4%) Procter & Gamble Co. 87,959 5,276 CVS Caremark Corp. 173,300 5,081 Sara Lee Corp. 344,950 4,864 Del Monte Foods Co. 162,400 2,337 Tyson Foods Inc. Class A 113,400 1,859 Kraft Foods Inc. 58,618 1,641 SUPERVALU Inc. 114,400 1,240 Dr Pepper Snapple Group Inc. 31,672 1,184 Wal-Mart Stores Inc. 21,400 1,029 General Mills Inc. 26,800 952 Lorillard Inc. 12,700 914 Mead Johnson Nutrition Co. 17,146 859 Coca-Cola Co. 17,100 857 Reynolds American Inc. 15,600 813 Hershey Co. 16,600 796 Ruddick Corp. 21,200 657 Archer-Daniels-Midland Co. 21,800 563 Coca-Cola Enterprises Inc. 17,000 440 * Whole Foods Market Inc. 11,462 413 Altria Group Inc. 17,400 349 Nash Finch Co. 8,500 290 ConAgra Foods Inc. 9,800 228 * Seneca Foods Corp. Class A 5,600 181 PepsiCo Inc. 2,800 171 Spartan Stores Inc. 12,400 170 * NBTY Inc. 4,200 143 * Energizer Holdings Inc. 2,612 131 * American Oriental Bioengineering Inc. 24,500 62 * Alliance One International Inc. 14,600 52 Imperial Sugar Co. 4,700 47 Oil-Dri Corp. of America 420 10 Ingles Markets Inc. Class A 390 6 * HQ Sustainable Maritime Industries Inc. 500 2 Energy (12.9%) Exxon Mobil Corp. 195,800 11,174 Chevron Corp. 157,930 10,717 Marathon Oil Corp. 219,237 6,816 Apache Corp. 75,500 6,356 Williams Cos. Inc. 240,200 4,391 ConocoPhillips 85,890 4,216 Occidental Petroleum Corp. 52,400 4,043 Devon Energy Corp. 31,600 1,925 Anadarko Petroleum Corp. 34,800 1,256 Schlumberger Ltd. 21,480 1,189 * Rowan Cos. Inc. 51,060 1,120 * Newfield Exploration Co. 17,500 855 EOG Resources Inc. 7,100 698 Halliburton Co. 25,600 628 Spectra Energy Corp. 23,800 478 El Paso Corp. 42,200 469 Chesapeake Energy Corp. 19,000 398 Murphy Oil Corp. 6,100 302 * Oil States International Inc. 7,054 279 Valero Energy Corp. 14,840 267 * Stone Energy Corp. 21,400 239 * USEC Inc. 40,020 191 * Tetra Technologies Inc. 18,933 172 * International Coal Group Inc. 32,860 127 * Atwood Oceanics Inc. 4,600 117 Gulf Island Fabrication Inc. 6,500 101 Cimarex Energy Co. 1,300 93 * Green Plains Renewable Energy Inc. 7,800 80 * PHI Inc. 3,800 54 Massey Energy Co. 1,674 46 * Gulfport Energy Corp. 3,400 40 * Bolt Technology Corp. 3,800 33 * ATP Oil & Gas Corp. 2,260 24 Financials (27.2%) JPMorgan Chase & Co. 455,540 16,677 Bank of America Corp. 810,676 11,649 Wells Fargo & Co. 298,623 7,645 Goldman Sachs Group Inc. 55,617 7,301 Travelers Cos. Inc. 146,955 7,238 Prudential Financial Inc. 105,200 5,645 Unum Group 195,499 4,242 Ameriprise Financial Inc. 105,620 3,816 PNC Financial Services Group Inc. 62,229 3,516 * Citigroup Inc. 920,514 3,461 Loews Corp. 97,800 3,258 US Bancorp 133,700 2,988 * Berkshire Hathaway Inc. Class B 29,000 2,311 Platinum Underwriters Holdings Ltd. 55,830 2,026 American Financial Group Inc. 66,920 1,828 American Express Co. 44,300 1,759 PartnerRe Ltd. 25,060 1,758 SL Green Realty Corp. 31,200 1,717 Hospitality Properties Trust 79,700 1,682 Allied World Assurance Co. Holdings Ltd. 35,590 1,615 * CNA Financial Corp. 60,700 1,552 Assurant Inc. 43,300 1,503 Aspen Insurance Holdings Ltd. 57,945 1,434 CommonWealth REIT 198,000 1,230 Endurance Specialty Holdings Ltd. 32,600 1,223 Chubb Corp. 19,900 995 Capital One Financial Corp. 23,800 959 Validus Holdings Ltd. 38,000 928 * AmeriCredit Corp. 47,700 869 M&T Bank Corp. 9,900 841 Morgan Stanley 34,300 796 Reinsurance Group of America Inc. Class A 17,300 791 Bank of New York Mellon Corp. 31,700 783 Hudson City Bancorp Inc. 62,800 769 Franklin Resources Inc. 8,800 758 New York Community Bancorp Inc. 48,200 736 Montpelier Re Holdings Ltd. 47,800 714 Mercury General Corp. 15,100 626 MetLife Inc. 16,400 619 Unitrin Inc. 23,400 599 BlackRock Inc. 4,000 574 Bank of Hawaii Corp. 11,400 551 Vornado Realty Trust 7,159 522 Cash America International Inc. 15,100 517 BB&T Corp. 19,400 510 * World Acceptance Corp. 12,700 487 Medical Properties Trust Inc. 51,300 484 Nelnet Inc. Class A 23,700 457 Ventas Inc. 9,700 455 First Financial Bancorp 29,700 444 * CNO Financial Group Inc. 83,950 416 Annaly Capital Management Inc. 23,900 410 Macerich Co. 10,864 405 BOK Financial Corp. 8,300 394 Simon Property Group Inc. 4,710 380 Torchmark Corp. 7,400 366 Protective Life Corp. 16,640 356 Highwoods Properties Inc. 12,000 333 Brandywine Realty Trust 30,600 329 Argo Group International Holdings Ltd. 8,800 269 Sun Communities Inc. 9,700 252 Alterra Capital Holdings Ltd. 13,313 250 RenaissanceRe Holdings Ltd. 4,400 248 * Ashford Hospitality Trust Inc. 32,800 240 NYSE Euronext 7,500 207 Mid-America Apartment Communities Inc. 3,900 201 Oriental Financial Group Inc. 15,690 199 Banco Latinoamericano de Comercio Exterior SA 14,400 180 Allstate Corp. 5,800 167 * Encore Capital Group Inc. 7,846 162 Commerce Bancshares Inc. 4,410 159 Ramco-Gershenson Properties Trust 14,672 148 Solar Capital Ltd. 6,300 121 Mission West Properties Inc. 17,198 117 * SLM Corp. 11,200 116 Republic Bancorp Inc. 5,100 114 Agree Realty Corp. 3,940 92 Jefferies Group Inc. 4,200 89 * OmniAmerican Bancorp Inc. 7,700 87 International Bancshares Corp. 5,200 87 Associated Estates Realty Corp. 6,400 83 Fifth Third Bancorp 6,200 76 Equity Residential 1,800 75 Northrim BanCorp Inc. 4,800 74 * American Safety Insurance Holdings Ltd. 4,600 72 Pennsylvania Real Estate Investment Trust 5,167 63 Advance America Cash Advance Centers Inc. 14,400 59 * First Industrial Realty Trust Inc. 11,300 54 Student Loan Corp. 2,200 53 * Dollar Financial Corp. 2,600 51 Century Bancorp Inc. Class A 2,300 51 Enterprise Bancorp Inc. 4,700 48 * Penson Worldwide Inc. 8,429 48 First Defiance Financial Corp. 4,900 44 U-Store-It Trust 5,200 39 * Arch Capital Group Ltd. 500 37 *,^ China Housing & Land Development Inc. 15,000 35 ESB Financial Corp. 2,523 33 Porter Bancorp Inc. 1,890 24 TICC Capital Corp. 2,200 19 Great Southern Bancorp Inc. 900 18 Wilber Corp. 2,842 17 Apartment Investment & Management Co. 800 16 German American Bancorp Inc. 1,000 15 Alliance Financial Corp. 500 14 NYMAGIC Inc. 700 14 Jones Lang LaSalle Inc. 200 13 * Primus Guaranty Ltd. 3,500 13 Douglas Emmett Inc. 900 13 Weingarten Realty Investors 600 11 California First National Bancorp 713 9 Bar Harbor Bankshares 200 5 One Liberty Properties Inc. 227 3 Health Care (10.1%) Pfizer Inc. 794,295 11,327 * Forest Laboratories Inc. 160,200 4,394 Merck & Co. Inc. 109,501 3,829 Johnson & Johnson 60,300 3,561 McKesson Corp. 52,200 3,506 CIGNA Corp. 103,520 3,215 * Humana Inc. 54,900 2,507 UnitedHealth Group Inc. 65,900 1,872 Eli Lilly & Co. 37,000 1,240 * WellPoint Inc. 24,300 1,189 Omnicare Inc. 48,720 1,155 * Kinetic Concepts Inc. 25,100 916 AmerisourceBergen Corp. Class A 24,700 784 * Cephalon Inc. 13,200 749 * Endo Pharmaceuticals Holdings Inc. 32,800 716 * Life Technologies Corp. 14,200 671 Bristol-Myers Squibb Co. 25,400 633 * Community Health Systems Inc. 15,500 524 * Coventry Health Care Inc. 24,010 424 * Amgen Inc. 7,400 389 * Mylan Inc. 21,500 366 * Amedisys Inc. 7,400 325 * Kindred Healthcare Inc. 21,800 280 * King Pharmaceuticals Inc. 30,400 231 * Universal American Corp. 15,800 228 * LifePoint Hospitals Inc. 6,900 217 Invacare Corp. 8,800 183 * Par Pharmaceutical Cos. Inc. 2,200 57 * Tenet Healthcare Corp. 12,700 55 Medicis Pharmaceutical Corp. Class A 2,300 50 PerkinElmer Inc. 2,300 48 * Conmed Corp. 2,127 40 * Kendle International Inc. 3,400 39 Cantel Medical Corp. 2,200 37 * Medical Action Industries Inc. 1,900 23 * Hi-Tech Pharmacal Co. Inc. 700 16 * Affymetrix Inc. 2,000 12 * NovaMed Inc. 1,100 9 * Cambrex Corp. 1,600 5 * Allied Healthcare International Inc. 1,500 3 Industrials (7.9%) General Electric Co. 627,540 9,049 L-3 Communications Holdings Inc. 39,500 2,798 CSX Corp. 34,100 1,692 * Oshkosh Corp. 48,600 1,514 Northrop Grumman Corp. 26,400 1,437 Boeing Co. 20,678 1,298 Raytheon Co. 25,300 1,224 FedEx Corp. 16,900 1,185 General Dynamics Corp. 20,000 1,171 Ryder System Inc. 28,600 1,151 Timken Co. 43,500 1,131 * EMCOR Group Inc. 48,400 1,121 * Alaska Air Group Inc. 24,650 1,108 * Owens Corning 24,600 736 SPX Corp. 13,600 718 Joy Global Inc. 14,100 706 Cummins Inc. 10,500 684 United Technologies Corp. 9,200 597 Skywest Inc. 45,500 556 RR Donnelley & Sons Co. 32,000 524 * Atlas Air Worldwide Holdings Inc. 10,200 485 * Avis Budget Group Inc. 46,100 453 KBR Inc. 21,400 435 Deluxe Corp. 21,600 405 Watts Water Technologies Inc. Class A 11,130 319 Union Pacific Corp. 4,100 285 * Thomas & Betts Corp. 8,200 285 Aircastle Ltd. 32,400 254 * Genco Shipping & Trading Ltd. 16,400 246 Southwest Airlines Co. 21,100 234 * URS Corp. 5,900 232 Briggs & Stratton Corp. 12,000 204 * Esterline Technologies Corp. 4,200 199 * EnerSys 8,900 190 Standex International Corp. 7,000 177 Pitney Bowes Inc. 7,300 160 Federal Signal Corp. 25,680 155 Comfort Systems USA Inc. 15,780 152 Ducommun Inc. 6,200 106 * Fushi Copperweld Inc. 11,303 93 * Armstrong World Industries Inc. 2,700 82 International Shipholding Corp. 3,600 80 * Sterling Construction Co. Inc. 5,900 76 * Tutor Perini Corp. 4,400 73 Crane Co. 2,244 68 Ampco-Pittsburgh Corp. 2,700 56 * ATC Technology Corp. 3,200 52 * LMI Aerospace Inc. 2,700 43 Kimball International Inc. Class B 6,621 37 * Willis Lease Finance Corp. 3,169 29 * Dollar Thrifty Automotive Group Inc. 655 28 * United Capital Corp. 964 24 VSE Corp. 600 19 Lawson Products Inc. 1,000 17 Miller Industries Inc. 1,100 15 * Air Transport Services Group Inc. 3,030 14 * Herley Industries Inc. 1,000 14 Preformed Line Products Co. 200 6 Information Technology (7.4%) Hewlett-Packard Co. 130,800 5,661 Computer Sciences Corp. 115,900 5,244 * Micron Technology Inc. 323,249 2,744 Intel Corp. 100,600 1,957 * Lexmark International Inc. Class A 49,000 1,618 * Western Digital Corp. 39,540 1,193 * Ingram Micro Inc. 70,700 1,074 * EMC Corp. 54,100 990 CA Inc. 53,000 975 * eBay Inc. 47,700 935 Harris Corp. 22,200 925 * Seagate Technology 70,300 917 * Arrow Electronics Inc. 35,000 782 * Avnet Inc. 30,700 740 Fair Isaac Corp. 32,995 719 * Convergys Corp. 68,940 676 * Marvell Technology Group Ltd. 39,100 616 * Vishay Intertechnology Inc. 76,700 594 Microsoft Corp. 25,200 580 * Fairchild Semiconductor International Inc. Class A 63,900 537 Earthlink Inc. 59,100 470 * Unisys Corp. 25,070 464 * Advanced Micro Devices Inc. 54,900 402 * SanDisk Corp. 8,000 337 Black Box Corp. 11,013 307 * Teradata Corp. 9,600 293 * SYNNEX Corp. 11,000 282 United Online Inc. 48,824 281 International Business Machines Corp. 2,000 247 * Tech Data Corp. 5,300 189 * RF Micro Devices Inc. 46,800 183 * CSG Systems International Inc. 7,900 145 * Photronics Inc. 28,900 131 * Ciber Inc. 44,673 124 * Cogo Group Inc. 12,422 77 BGC Partners Inc. Class A 14,400 74 * OSI Systems Inc. 2,600 72 * Dynamics Research Corp. 5,200 53 * ePlus Inc. 2,200 38 * PC Connection Inc. 4,845 29 * Power-One Inc. 3,600 24 * China Security & Surveillance Technology Inc. 4,970 23 * PC Mall Inc. 5,000 20 * Anaren Inc. 1,015 15 * Pervasive Software Inc. 1,391 7 * Computer Task Group Inc. 700 5 Materials (3.2%) Eastman Chemical Co. 34,700 1,852 EI du Pont de Nemours & Co. 51,700 1,788 Ashland Inc. 33,610 1,560 Lubrizol Corp. 16,400 1,317 Dow Chemical Co. 36,900 875 Domtar Corp. 17,100 840 International Paper Co. 35,100 794 Freeport-McMoRan Copper & Gold Inc. 11,800 698 * Owens-Illinois Inc. 25,000 661 Sealed Air Corp. 32,700 645 * Buckeye Technologies Inc. 57,637 574 Cabot Corp. 22,100 533 * Clearwater Paper Corp. 8,566 469 * OM Group Inc. 16,800 401 Innophos Holdings Inc. 9,700 253 * Ferro Corp. 32,000 236 * Solutia Inc. 15,800 207 * Boise Inc. 31,600 173 * Spartech Corp. 16,300 167 * KapStone Paper and Packaging Corp. 14,400 160 Rock-Tenn Co. Class A 3,200 159 * Innospec Inc. 13,300 125 PH Glatfelter Co. 11,200 122 Stepan Co. 400 27 * Sutor Technology Group Ltd. 4,400 9 Telecommunication Services (4.8%) AT&T Inc. 427,910 10,351 CenturyLink Inc. 134,242 4,472 Verizon Communications Inc. 145,102 4,066 Qwest Communications International Inc. 495,300 2,600 Consolidated Communications Holdings Inc. 17,400 296 * Premiere Global Services Inc. 8,276 52 * SureWest Communications 5,147 33 Utilities (5.1%) DTE Energy Co. 91,500 4,173 NiSource Inc. 193,010 2,799 Ameren Corp. 97,100 2,308 Exelon Corp. 44,900 1,705 Oneok Inc. 34,972 1,513 * NRG Energy Inc. 70,910 1,504 Public Service Enterprise Group Inc. 34,800 1,090 Entergy Corp. 13,600 974 Southern Co. 24,200 805 Constellation Energy Group Inc. 22,400 722 * Mirant Corp. 62,300 658 Dominion Resources Inc. 16,600 643 * AES Corp. 68,800 636 CMS Energy Corp. 42,600 624 Edison International 17,200 546 National Fuel Gas Co. 11,500 528 Atmos Energy Corp. 18,400 497 NorthWestern Corp. 17,700 464 Integrys Energy Group Inc. 10,100 442 Unisource Energy Corp. 12,822 387 Duke Energy Corp. 17,400 278 CenterPoint Energy Inc. 3,300 43 Total Common Stocks (Cost $464,820) Market Value Coupon Shares ($000) Temporary Cash Investments (4.2%) 1 Money Market Fund (3.3%) 2,3 Vanguard Market Liquidity Fund 0.286% 14,958,516 14,959 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.9%) 4,5 Freddie Mac Discount Notes 0.350% 8/3/10 10 10 4,5 Freddie Mac Discount Notes 0.350% 8/23/10 15 15 4,5 Freddie Mac Discount Notes 0.245% 9/21/10 4,000 3,998 4,5 Freddie Mac Discount Notes 0.321% 10/25/10 60 60 Total Temporary Cash Investments (Cost $19,041) Total Investments (100.8%) (Cost $483,861) Other Assets and Liabilities-Net (-0.8%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $33,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 0.9%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $43,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $4,083,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that U.S. Value Fund fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B . Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At June 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) E-mini S&P 500 Index Sept 2010 15 770 (39) S&P 500 Index Sept 2010 55 14,116 (389) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of June 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 440,202   Temporary Cash Investments 14,959 4,083  Futures ContractsLiabilities 1 (127)   Total 455,034 4,083  1 Represents variation margin on the last day of the reporting period. U.S. Value Fund D. At June 30, 2010, the cost of investment securities for tax purposes was $483,861,000. Net unrealized depreciation of investment securities for tax purposes was $24,617,000, consisting of unrealized gains of $39,444,000 on securities that had risen in value since their purchase and $64,061,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Capital Value Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Common Stocks (99.2%) Consumer Discretionary (10.8%) 1 Buck Holdings LP Private Placement Shares 4,130,622 9,313 * Eastman Kodak Co. 2,122,710 9,213 * TRW Automotive Holdings Corp. 292,200 8,056 Brunswick Corp. 526,330 6,542 Johnson Controls Inc. 178,870 4,806 Comcast Corp. Class A 253,100 4,396 * Apollo Group Inc. Class A 95,230 4,044 * Dana Holding Corp. 370,920 3,709 Volkswagen AG Prior Pfd. 36,747 3,225 Lowe's Cos. Inc. 154,500 3,155 Thomas Cook Group PLC 1,105,373 2,926 Target Corp. 51,200 2,518 Virgin Media Inc. 124,000 2,070 MDC Holdings Inc. 68,700 1,852 News Corp. Class A 135,290 1,618 * Ford Motor Co. 148,910 1,501 * priceline.com Inc. 8,470 1,495 * Pulte Group Inc. 73,560 609 Consumer Staples (3.4%) Archer-Daniels-Midland Co. 283,700 7,325 Molson Coors Brewing Co. Class B 165,700 7,019 Kraft Foods Inc. 90,600 2,537 Japan Tobacco Inc. 798 2,483 Sysco Corp. 71,000 2,028 Chaoda Modern Agriculture Holdings Ltd. 1,102,816 1,076 Energy (14.3%) Consol Energy Inc. 512,710 17,309 Anadarko Petroleum Corp. 336,990 12,162 Canadian Natural Resources Ltd. 232,900 7,739 Chevron Corp. 104,200 7,071 Noble Energy Inc. 116,200 7,010 * Weatherford International Ltd. 458,400 6,023 * Cobalt International Energy Inc. 801,480 5,971 Massey Energy Co. 172,390 4,715 Cameco Corp. 214,120 4,557 * Southwestern Energy Co. 85,800 3,315 Tsakos Energy Navigation Ltd. 208,200 2,950 Chesapeake Energy Corp. 137,600 2,883 Noble Corp. 87,000 2,689 Cabot Oil & Gas Corp. 77,932 2,441 SBM Offshore NV 163,518 2,339 Frontline Ltd. 71,293 2,035 Apache Corp. 20,700 1,743 * Alpha Natural Resources Inc. 42,487 1,439 Financials (22.0%) Wells Fargo & Co. 1,012,260 25,914 Bank of America Corp. 1,332,367 19,146 * UBS AG 1,022,260 13,543 Unum Group 422,600 9,170 Reinsurance Group of America Inc. Class A 185,600 8,484 ACE Ltd. 148,500 7,645 Ameriprise Financial Inc. 207,100 7,483 Barclays PLC 1,346,555 5,375 Everest Re Group Ltd. 74,400 5,262 * UBS AG 378,040 4,998 * MGIC Investment Corp. 607,470 4,185 Principal Financial Group Inc. 174,500 4,090 Fidelity National Financial Inc. Class A 304,200 3,952 Iguatemi Empresa de Shopping Centers SA 179,400 3,136 Goldman Sachs Group Inc. 23,680 3,108 JPMorgan Chase & Co. 83,600 3,061 Platinum Underwriters Holdings Ltd. 80,200 2,910 Radian Group Inc. 366,470 2,653 * TD Ameritrade Holding Corp. 160,800 2,460 White Mountains Insurance Group Ltd. 6,300 2,042 * PMI Group Inc. 692,720 2,002 Bank of New York Mellon Corp. 68,000 1,679 Solar Capital Ltd. 75,701 1,458 Hartford Financial Services Group Inc. 58,740 1,300 Health Care (13.8%) UCB SA 529,774 16,637 Pfizer Inc. 748,520 10,674 * Gilead Sciences Inc. 305,610 10,476 * Elan Corp. PLC ADR 1,894,490 8,525 Roche Holding AG 53,860 7,413 * Amgen Inc. 121,500 6,391 * St. Jude Medical Inc. 132,000 4,764 *,^ Novavax Inc. 2,180,400 4,732 Medtronic Inc. 110,900 4,022 * King Pharmaceuticals Inc. 469,730 3,565 * Alkermes Inc. 276,200 3,439 CIGNA Corp. 91,500 2,842 Daiichi Sankyo Co. Ltd. 143,340 2,561 Pharmaceutical Product Development Inc. 95,200 2,419 UnitedHealth Group Inc. 63,000 1,789 * Arena Pharmaceuticals Inc. 271,600 834 Industrials (12.4%) * Delta Air Lines Inc. 1,162,765 13,663 * UAL Corp. 534,870 10,997 Ingersoll-Rand PLC 182,840 6,306 * Navistar International Corp. 98,200 4,831 Pentair Inc. 137,000 4,411 Honeywell International Inc. 108,900 4,250 United Parcel Service Inc. Class B 69,000 3,925 AMETEK Inc. 94,700 3,802 General Dynamics Corp. 60,100 3,520 Barnes Group Inc. 170,600 2,796 Steelcase Inc. Class A 352,900 2,735 * Moog Inc. Class A 78,900 2,543 * Terex Corp. 130,300 2,442 Lockheed Martin Corp. 32,700 2,436 All America Latina Logistica SA 309,300 2,418 * AirAsia Bhd. 6,187,490 2,376 Herman Miller Inc. 109,000 2,057 Nippon Yusen KK 449,630 1,639 General Electric Co. 113,300 1,634 Mitsui & Co. Ltd. 132,030 1,540 PACCAR Inc. 36,260 1,446 * WESCO International Inc. 5,940 200 Information Technology (13.5%) * eBay Inc. 774,130 15,181 * Apple Inc. 38,700 9,734 QUALCOMM Inc. 210,610 6,916 Oracle Corp. 299,760 6,433 Western Union Co. 369,700 5,512 * Monster Worldwide Inc. 460,560 5,365 * Arrow Electronics Inc. 201,200 4,497 * Flextronics International Ltd. 747,680 4,187 * Cisco Systems Inc. 190,200 4,053 * CACI International Inc. Class A 91,000 3,866 * Micron Technology Inc. 436,580 3,707 Microsoft Corp. 160,700 3,698 Corning Inc. 210,700 3,403 * Research In Motion Ltd. 60,560 2,983 * Avnet Inc. 89,100 2,148 Paychex Inc. 76,500 1,987 * Varian Semiconductor Equipment Associates Inc. 65,100 1,866 * Rovi Corp. 48,410 1,835 * Cadence Design Systems Inc. 249,130 1,442 Materials (7.2%) Mosaic Co. 242,520 9,453 Vulcan Materials Co. 133,600 5,856 Methanex Corp. 276,360 5,442 Xstrata PLC 353,980 4,635 Freeport-McMoRan Copper & Gold Inc. 66,070 3,907 * African Barrick Gold Ltd. 386,207 3,661 Teck Resources Ltd. Class B 100,090 2,961 Dow Chemical Co. 122,300 2,901 * Owens-Illinois Inc. 105,400 2,788 Monsanto Co. 51,580 2,384 HeidelbergCement AG 42,662 2,016 Cliffs Natural Resources Inc. 30,066 1,418 Utilities (1.8%) Entergy Corp. 104,500 7,484 NV Energy Inc. 380,100 4,489 Total Common Stocks (Cost $689,502) Market Value Coupon Shares ($000) Temporary Cash Investments (1.4%) Money Market Fund (0.4%) 2,3 Vanguard Market Liquidity Fund 0.286% 2,513,700 2,514 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreements (1.0%) Credit Suisse Securities (USA) LLC (Dated 6/30/10, Repurchase value $5,300,000, collateralized by Federal National Mortgage Assn. 4.500% - 6.500%, 3/1/16  9/1/39) 0.050% 7/1/10 5,300 5,300 Deutsche Bank Securities, Inc. (Dated 6/30/10, Repurchase value $1,100,000, collateralized by Government National Mortgage Assn. 0.884%, 7/20/58) 0.050% 7/1/10 1,100 1,100 Total Temporary Cash Investments (Cost $8,914) Total Investments (100.6%) (Cost $698,416) Other Assets and Liabilities-Net (-0.6%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $1,818,000. 1 Restricted security represents 1.4% of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $2,514,000 of collateral received for securities on loan. ADRAmerican Depositary Receipt. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B . Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation Capital Value Fund (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of June 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 571,462 73,446 9,313 Temporary Cash Investments 2,514 6,400  Total 573,976 79,846 9,313 The following table summarizes changes in investments valued based on Level 3 inputs during the period ended June 30, 2010: Investments in Common Stocks Amount Valued Based on Level 3 Inputs ($000) Balance as of September 30, 2009 9,815 Transfers out of Level 3 (4,653) Change in Unrealized Appreciation (Depreciation) 4,151 Balance as of June 30, 2010 9,313 D. At June 30, 2010, the cost of investment securities for tax purposes was $698,414,000. Net unrealized depreciation of investment securities for tax purposes was $35,279,000, consisting of unrealized gains of $43,160,000 on securities that had risen in value since their purchase and $78,439,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD MALVERN FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MALVERN FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 23, 2010 VANGUARD MALVERN FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: August 23, 2010 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, is Incorporated by Reference.
